Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                  March 01, 2019

The Court of Appeals hereby passes the following order:

A19A1457. WAYNE STOTT v. THE STATE.

       A jury found Wayne Stott guilty of rape, incest, and two counts of child
molestation, and the trial court sentenced him on March 1, 2017. On March 17, 2017,
Stott filed a pro se notice of appeal. We, however, lack jurisdiction.

       “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014). Here, Stott was represented by counsel at trial, and there is
nothing in the record indicating that the attorney either withdrew or was relieved from
representation. See White v. State, 302 Ga. 315, 318 (1) (806 SE2d 489) (2017)
(“defense counsel’s duties toward their clients extend for at least the 30 days after the
entry of judgment when a notice of appeal may be filed”). Accordingly, Stott’s pro
se notice of appeal is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812
SE2d 800) (2018). For this reason, the appeal is DISMISSED.

       Stott’s attorney has filed a motion to remand and a motion to supplement the
record, asserting that Stott was subsequently granted a right of out-of-time appeal and
that a motion for new trial was filed. In light of our dismissal, these motions are
hereby DISMISSED as moot.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/01/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                         , Clerk.